Citation Nr: 0714960	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1978 rating decision denying service connection for 
right knee injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.


FINDING OF FACT

The February 1978 rating decision denying service connection 
for right knee injury was reasonably supported by evidence 
then of record and prevailing legal authority, and it is not 
undebatably erroneous.


CONCLUSION OF LAW

The February 1978 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for residuals of right knee injury.  38 C.F.R. § 3.105(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the RO's November 2004 decision that 
there was not CUE in the RO's February 1978 rating decision 
denying service connection for right knee injury.  The RO 
denied service connection for right knee injury in February 
1978 and notified the veteran of its decision at that time.  
He did not timely appeal that decision, and so it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. §§ 
3.105 and 3.2600. See 38 C.F.R. § 3.104(a).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell. In Fugo, 6 
Vet. App. at 43-44, the Court stated:

...CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. ...  If a 
claimant-appellant wishes to reasonably raise CUE 
there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that there 
is a presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

In March 2002, the veteran asked VA to find CUE in the 
February 1978 decision based upon a review of a combination 
of evidence that was of record at the time of the February 
1978t decision and evidence that was not then of record, but 
is currently of record.  This is not possible.  There can not 
be a finding of CUE by considering evidence not of record in 
February 1978.  CUE can only exist based on the record as it 
existed at the time of the prior decision.  Russell.  

If the evidence was subject to outcome determinative 
different interpretations or if there was conflicting 
evidence and, thus, a question of how much weight to be 
accorded the evidence in support of the claim verses the 
evidence against the claim, there can not be CUE.  Id.  A 
finding of CUE is not based upon weighing evidence 
differently than it had been.  Thus, the veteran's re-
emphasis of evidence previously considered, including by 
submitting it again, highlighting some of it, and making 
arguments that it was favorable, can not prove the claim of 
CUE, since the denial was supportable.  In this case, the 
mention of at least one piece of previously considered 
negative evidence - the normal service discharge examination 
report - is enough to justify the conclusion that there was 
not CUE in the February 1978 decision.  That report supported 
the conclusion that there was an absence of lasting disease 
or injury at the time of service discharge, as the veteran's 
knee was found to be clinically normal and he had said that 
he was in good health.

The physician who treated the veteran in 1977, which was the 
first time post-service that chronic knee disability was 
shown, indicated that the veteran had had an injury again in 
June 1977, and that that was when he first treated the 
veteran.  Moreover, that report's notation that the veteran 
reported a first injury in the army, which was never treated 
and which caused him intermittent difficulty for at least 6 
years could be weighed against his history of being in good 
health given at the service discharge examination.  Weighing 
and interpreting evidence was involved in the February 1978 
decision, and a difference of opinion on how that evidence 
was weighed is not CUE.  Pointing out that there was a 
February 1971 service medical record of record at the time of 
the February 1978 decision does not support a case of CUE, 
since the outcome must be undebatable.  Fugo.  

The Board also notes that the February 1971 service medical 
record does not even indicate which knee was then treated, 
and the RO had noted this in 1978.  The other service medical 
record which the veteran in December 2005 indicates shows an 
earlier in-service injury to the knee, in December 1969, is 
contextually ambiguous.  It is unclear if it refers to a 
knee, much less to which knee it might refer.  Even if it 
does refer to the right knee, the RO could have reasonably 
found in February 1978 that the disability shown in 1977 was 
unrelated to service, given the information in the service 
discharge examination report and the absence of a definite 
showing of any chronic knee disease or injury until 1977, and 
because of the following.  

While Dr. K indicated in October 1977 that the veteran's 
arthritic and degenerative changes were probably due to the 
original injury, information in his report conflicts with 
information earlier recorded in service medical records, so 
its reliability is questionable.  For instance, Dr. K. was 
informed that the veteran had never been treated for the 
injury.  However, there was treatment in February 1971, and 
the veteran now argues there was treatment in 1969 also.  Dr. 
K. also stated that there had been persistent and recurrent 
problems ever since.  Apparently, however, he did not review 
the veteran's service discharge examination report or the 
rest of the service medical records, which indicate 
otherwise.  

The Court has indicated that broad brush allegations such as 
"failure to follow the regulations" are not valid claims of 
CUE, Caffrey v. Brown, 6 Vet. App. 377, 382 (1994), and so 
the veteran's testimonial assertion in July 2006 that VA had 
not been very responsive to veterans and that the doctrine of 
reasonable doubt is to be considered are not valid claims of 
CUE.  

In light of the above, the veteran's claim of CUE in the 
February 1978 rating decision, through which the veteran has 
attempted to obtain an effective date earlier than June 2001 
for the grant of service connection for right knee injury, is 
denied.   

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying a claimant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.  As for the criteria for establishing CUE, the 
veteran was informed of these in July and November 2004 
rating decisions and again in the August 2005 statement of 
the case.  Adequate notice was followed by adequate 
subsequent process including the November 2005 supplemental 
statement of the case.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.


ORDER

Clear and unmistakable error in the February 1978 rating 
decision not having been demonstrated, the veteran's appeal 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


